 LABORERS (O'CONNELL'S SONS)53Massachusetts Laborers' District Council a/w La-borers' International Union of North Americaand Daniel O'Connell's Sons, Inc. and UnitedBrotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, Local No. 40. Case 1-CD-802March 14, 1988DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN STEPHENS AND MEMBERSBABSON AND CRACRAFTThe charge in this Section 10(k) proceeding wasfiled May 4, 1987,1 by Daniel O'Connell's Sons,Inc. (O'Connell's), alleging that the Respondent,Massachusetts Laborers' District Council a/w La-borers' International Union of North America (La-8(b)(4)(D) of the National Labor Relations Act byengaging in proscribed activity with an object offorcing O'Connell's or its subcontractor to assigncertain work to employees it represents rather thanto employees represented by United Brotherhoodof Carpenters and Joiners of America, AFL-CIO,Local No. 40 (Carpenters Local 40). The hearingwas held August 11 before Hearing Officer JosephF. Griffin.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board affirms the hearing officer's rulings,finding them free from prejudicial error. On theentire record, the Board makes the following find-ings.I.JURISDICTIONO'Connell's, a Massachusetts corporation, is en-gaged in the construction industry as a generalcontractor in Massachusetts, where it annually pur-chases at its various sites throughout Massachusettsgoods and supplies valued in excess of $50,000 di-rectly from points located outside the Common-wealth of Massachusetts. The parties stipulate, andwe find, that the Employer is engaged in com-merce within the meaning of Section 2(6) and (7)of the Act and that Laborers' District Council andCarpenters Local 40 are labor organizations withinthe meaning of Section 2(5) of the Act.II.THE DISPUTEA. Background and Facts of DisputeO'Connell's is the general contractor for theThomas Graves Landing Project in Cambridge,, All subsequent dates refer to 1987 unless specified otherwise.Massachusetts. The project involves the erection ofan eight-story condominium building. O'Connell'sis affiliated with the Associated General Contrac-tors of Massachusetts (AGC). O'Connell's author-ized the AGC to enter into contracts with the La-borers' District Council and the Boston DistrictCouncil of Carpenters, which includes CarpentersLocal 40. O'Connell's engaged a masonry contrac-tor, Anastasi Brothers Corporation (Anastasi),which has a contract with Laborers' District Coun-cil, but not with Carpenters Local 40. Anastasi wasresponsible for the pipe scaffolding aspect of theproject and had laborers perform the scaffoldingand the masonry work.On March 9 Carpenters Local 40 sent the AGCa letter stating that O'Connell's had violated itscontract by subcontracting the scaffolding work.The letter requested a jobsite conference. WhenO'Connell's vice president, Patrick Kelliher, re-ceived a copy of the letter, he telephoned PaulMcNally, business manager of the Statewide Dis-trict Council of the Laborers' District Council, todiscuss Carpenters Local 40's request. McNallystated the laborers would strike the jobsite if thework was reassigned to the carpenters. After beinginformed that Carpenters Local 40 was pursuing fi-nancial damages under the arbitration clause oftheir contract, Kelliher again called McNally inApril to see if a joint crew might be arranged.McNally stated that a change in work assignmentwould result in a laborers' strike at the jobsite andprobably all O'Connell's jobs in Boston.At the time of the hearing in this case, Carpen-ters Local 40's contractual grievance was being ar-bitrated.B. Work in DisputeThe disputed work involves the erection, instal-lation, and dismantling of pipe scaffolding at theThomas Graves Landing Project in Cambridge,Massachusetts.C. Contentions of the PartiesO'Connell's, Anastasi, and Laborers' DistrictCouncil contend that the disputed work should beawarded to employees represented by Laborers'District Council on the basis of collective-bargain-ing agreements with the general contractor andsubcontractor, the subcontractor's preference andpast practice, area practice, economy and efficien-cy of operation, and relative skills and safety.Carpenters Local 40 argues there is not reasona-ble cause to believe Section 8(b)(4)(D) of the Acthas been violated because Laborers' District Coun-cil's threats were not genuine. Carpenters Local 40further contends that there are no competing288 NLRB No. 12 54DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDclaims for the work because: (1) its contractualgrievance is not a claim and (2) it issued a disclaim-er of the work. Carpenters Local 40 also claimsthat O'Connell's cannot invoke Section 10(k) of theAct because, having breached its contract withCarpenters Local 40, it is not an innocent employercaught between two rival unions. Carpenters Local40 stipulated, based on prior determinations of dis-pute, that in the event the Board finds the disputecognizable, the work will be awarded to employeesrepresented by Laborers' District Council.D. Applicability of the StatuteIn a I0(k) proceeding, the Board must determinewhether there is reasonable cause to believe that aviolation of Section 8(b)(4)(D) has occurred. In theinstant case, this requires a finding that there is rea-sonable cause to believe that a party has used pro-scribed means to enforce its claim and that thereare competing claims to disputed work betweenrival groups of employees.As noted above, in response to information thatCarpenters Local 40 claimed the work was subcon-tracted in violation of its contract, Laborers' Dis-trict Council threatened on two occasions to strikeO'Connell's. There is no record evidence support-ing Carpenters Local 40's claim that the threatswere collusive and not genuine. Accordingly, ifthere are competing claims to disputed work be-tween rival employee groups, there is reasonablecause to believe that a violation of Section8(b)(4)(D) has occurred.Carpenters Local 40 contends there are no com-peting claims because its grievance does not consti-tute a claim for the work. We reject this conten-tion. In Teamsters Local 578 (UFCP-WESCO, Inc.),280 NLRB 818 (1986), affd. 827 F.2d 581 (9th Cir.1987), on which Carpenters Local 40 relies, theBoard in fact stated that there were "competingclaims to the work," but quashed the notice ofhearing because the real nature of the dispute waswork preservation rather than jurisdictional. In thatcase the employer, had a contract with only oneunion and sought to transfer work out of the unitand subcontract it to another employer. The Boardconcluded that the dispute was essentially betweenthe union and the employer rather than betweenrival groups of employees. Here, we have a tradi-tional 10(k) situation in which two unions have col-lective-bargaining agreements with O'Connell's.Relying On its contract, Laborers' District Councilclaims the scaffolding work for the employees itrepresents. Carpenters Local 40's grievance, as itadmits, evidences that Carpenters also asserts itscontract covers the scaffolding work. Thus, wehave a traditional jurisdictional dispute in whichtwo unions have collective-bargaining agreementsand each union claims its contract covers the samework. Consequently, we conclude there are activecompeting claims to disputed work between rivalgroups of employees.2Based on our findings above, we fmd reasonablecause to believe a violation of Section 8(b)(4)(D)has occurred and that there exists no agreed-uponmethod for voluntary adjustment of the disputewithin the meaning of Section 10(k) of the Act.Accordingly, we fmd that the dispute is properlybefore the Board for determination.E. Merits of the DisputeSection 10(k) requires the Board to make an af-firmative award of disputed work after consideringvarious factors. NLRB v. Electrical Workers IBEWLocal 1212 (Columbia Broadcasting), 364 U.S. 573(1961). The Board has held that its determination ina jurisdictional dispute is an act of judgment basedon common sense and experience, reached by bal-ancing the factors involved in a particular case.Machinists Lodge 1743 (J. A. Jones Construction),135 NLRB 1402 (1962).Because Carpenters Local 40 conceded that ifthe dispute is properly before the Board, the workwould be awarded to employees represented byLaborers' District Counci1,3 Carpenters Local 40did not present any evidence at the hearing regard-ing the merits of the dispute. The parties by stipu-lation incorporated portions of the record in Anas-tasi Bros., supra, into the record of the present case'.The following factors are relevant in making thedetermination of this dispute.1. Certifications and collective-bargainingagreementsNo party claims there are certifications applica-ble to the work in dispute.Laborers' District Council's agreement with theAGC, to which the general contractor (O'Con-nell's) and the subcontractor (Anastasi) are signato-ry, specifically refers to the work in dispute as la-borers' work.Carpenters Local 40's agreement with the AGC,to which O'Connell's but not Anastasi is signatory,refers to the disputed work as carpenter's work.Carpenters Local 40's contract, however, also ex-pressly provides that the contractor or subcontrac-2 Carpenters Local 40's grievance also belies its asserted disclaimer ofthe disputed work. Sheet Metal Workers Local 107 (Lathrop Co.), 276NLRB 1200, 1202 (1985).3 The collective-bargaining agreements of these unions were mvolvedin a factually similar dispute in Laborers Local 223 (Anastaw Bros.), 272NLRB 860 (1984) In that case, the Board awarded the disputed work toemployees represented by Laborers Local 223. LABORERS (O'CONNELL'S SONS)55tor with the final contract to do the, work shall bethe entity to make the work assignment. In thiscase, Anastasi has the final contract to perform thescaffolding work and is responsible for the workassignment. Anastasi is not signatory to CarpentersLocal 40's agreement with the AGC and, there-fore, is under no obligation to award the disputedwork to employees represented by CarpentersLocal 40. See Anastasi Bros., supra.Because Laborers' District Council has a collec-tive-bargaining agreement with Anastasi coveringthe disputed work, and because Carpenters Local40 does not have such a contract with Anastasi, wefind that this factor favors an award of the disput-ed work to employees represented by Laborers'District Council.2. The Employer's preference and pastpracticeAnastasi has assigned scaffolding work on thisand numerous other construction projects to em-ployees represented by the Laborers. Anastasi hasnever assigned the scaffolding work to employeesrepresented by a carpenters union. Accordingly,this factor favors an award to employees represent-ed by Laborers' District Council.3. Area practiceTestimony presented at the hearing in AnastasiBros., supra, and incorporated into the record inthis case, shows that it is standard practice for la-borers to erect and dismantle pipe scaffolding inthe Boston area. Accordingly, this factor favors anaward of the disputed work to employees repre-sented by Laborers' District Council.4. Economy and efficiency of operationThe laborers who were assigned the scaffoldingwork perform other tasks for Anastasi. The labor-ers unload and deliver to the appropriate spot vari-ous masonry materials and supplies; mix mortar andbring it, together with brick supplies, to the brickmasons; and perform cleanup details. If the disput-ed work were assigned to carpenters, they wouldhave no duties beyond the scaffolding. Thus, Anas-tasi would need to hire two crews to do the worknow done with one laborer crew. Accordingly,economy and efficiency of operation favors award-ing the disputed work to employees represented byLaborers' District Council.5. Relative skills and safetyThe record reveals that the disputed work is per-formed at levels high above the ground. If thework is not properly performed, the employeesperforming the work and other employees workingbeneath the scaffolding could be endangered. Thelaborers hired by Anastasi have years of trainingand experience performing the disputed work. Car-penters Local 40 presented no evidence concerningits members' skills and experience to perform thedisputed work safely. Accordingly, this factorfavors an award of the disputed work to employeesrepresented by Laborers' District Council.ConclusionsAfter considering all the relevant factors, weconclude that employees represented by Laborers'District Council are entitled to perform the workin dispute. We reach this conclusion relying on thefactors of collective-bargaining agreements, em-ployer preference and past practice, area practice,economy and efficiency of operation, and relativeskills and safety. In making this determination, weare awarding the work to employees representedby Laborers' District Council, not to that Union orits members. The determination is limited to thecontroversy that gave rise to this proceeding.DETERMINATION OF DISPUTEThe National Labor Relations Board makes thefollowing Determination of Dispute.Employees of Anastasi Brothers Corporationrepresented by Massachusetts Laborers' DistrictCouncil a/w Laborers' International Union ofNorth America are entitled to perform the erec-tion, installation, and dismantling of pipe scaffold-ing at the Thomas Graves Landing Project inCambridge, Massachusetts.